Exhibit MANAGEMENT'S ASSERTION CONCERNING COMPLIANCE As of and for the year ended October 31, 2006, except as noted below, Navistar Financial Corporation (the "Company") has complied in all material respects with the minimum servicing standards set forth in Sections 3.02, 8.07 and Article IV of the Pooling and Servicing Agreement for the Navistar Financial 1998-1 Dealer Note Master Trust, Navistar Financial 2000-VFC Dealer Note Master Trust, Navistar Financial 2004-1 Dealer Note Master Owner Trust, and Navistar Financial 2005-1 Dealer Note Master Owner Trust. September 8, 2008 Navistar Financial Corporation, as Servicer By/s/: PAMELA J.
